 



Exhibit 10.1
GARDNER DENVER, INC.
LONG-TERM INCENTIVE PLAN
As Amended and Restated
1. Purpose
          The purpose of the Gardner Denver, Inc. Long-Term Incentive Plan (the
“Plan”) is to promote the long-term financial interests of Gardner Denver, Inc.
(the “Company”), including its growth and performance, by encouraging employees
of the Company and its subsidiaries to acquire an ownership position in the
Company, enhancing the ability of the Company to attract and retain employees of
outstanding ability, and providing employees with an interest in the Company
parallel to that of the Company’s stockholders.
2. Definitions
          2.1 “Administrative Policies” means the administrative policies and
procedures adopted and amended from time to time by the Committee to administer
the Plan.
          2.2 “Award” means any form of stock option, stock appreciation right,
restricted stock award, restricted stock units performance share or long-term
cash bonus granted under the Plan, whether singly, in combination, or in tandem,
to a Participant by the Committee pursuant to such terms, conditions,
restrictions and limitations, if any, as the Committee may establish by the
Award Agreement or otherwise.
          2.3 “Award Agreement” means a written agreement with respect to an
Award between the Company and a Participant establishing the terms, conditions,
restrictions and limitations applicable to an Award. To the extent an Award
Agreement is inconsistent with the terms of the Plan, the Plan shall govern the
rights of the Participant thereunder.
          2.4 “Base Salary” means the base salary paid by the Company to the
Participant, exclusive of any bonuses, commissions or other actual or imputed
income from any Company-provided benefits or perquisites, but prior to any
reductions for salary deferred pursuant to any deferred compensation plan or for
contributions to a plan qualifying under Section 401(k) of the Code or
contributions pursuant to a cafeteria plan under Section 125 of the Code.
          2.5 “Base Salary Factor” means a multiplier expressed as a percentage
of the Executive Officer’s Base Salary, as determined by the Committee pursuant
to Section 13.3 of the Plan for purposes of calculating an Executive Officer’s
Long-Term Cash Bonus.
          2.6 “Board” shall mean the Board of Directors of the Company.

1



--------------------------------------------------------------------------------



 



          2.7 “Business Criteria” means any one, or a combination, of the
following: (i) revenues of the Company; (ii) operating income of the Company;
(iii) net income of the Company; (iv) earnings per share of the Company’s Common
Stock; (v) earnings before taxes of the Company; (vi) the Company’s return on
equity; (vii) cash flow of the Company; or (viii) Company stockholder total
return.
          2.8 “Change of Control” means the occurrence of any one of the
following events:
     (i) any “person” (as defined in Sections 13(d) and 14(d) of U.S. Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), other than the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any subsidiary of the Company, or any corporation owned,
directly or indirectly, by the stockholders of the company in substantially the
same proportions as their ownership of stock of the Company, acquires
“beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act) of
securities representing 20% of the combined voting power of the Company; or
     (ii) during any period of not more than two consecutive years, individuals
who, at the beginning of such period, constitute the Board and any new directors
(other than any director designated by a person who has entered into an
agreement with the Company to effect a transaction described in subsections
2.8(i), 2.8(iii), or 2.8(iv) of this Plan) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the Board; or
     (iii) the stockholders of the Company approve and the Company consummates a
merger other than (A) a merger that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company and
any Subsidiary, at least 50% of the combined voting power of all classes of
stock of the Company or such surviving entity outstanding immediately after such
merger or (B) a merger effected to implement a recapitalization of the Company
(or similar transaction) in which no person acquires more than 50% of the
combined voting power of the Company’s then outstanding securities; or
     (iv) the stockholders of the Company approve and the Company consummates a
plan of complete liquidation or dissolution of the Company, or a sale of all or
substantially all of the assets of the Company.

2



--------------------------------------------------------------------------------



 



          2.9 “Change of Control Price” means the higher of (i) the Fair Market
Value on the date of determination of the Change of Control or (ii) the highest
price per share actually paid for the Common Stock in connection with the Change
of Control of the Company.
          2.10 “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
          2.11 “Committee” means the Management Development and Compensation
Committee of the Board, or such other committee designated by the Board to
administer the Plan, provided that the Committee shall be constituted so as to
satisfy any applicable legal requirements, including the requirements of
Rule 16b-3 promulgated under the Exchange Act and Section 162(m) of the Code, or
any respective successor rule or statute.
          2.12 “Common Stock” means the Common Stock, par value $0.01 per share,
of the Company.
          2.13 “Disability” shall mean the “disability” of a person as defined
in a then effective long-term disability plan maintained by the Company that
covers such person, or if such a plan does not exist at any relevant time,
“Disability” means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code. Section 22(e)(3) of the Code provides
that an individual is totally and permanently disabled if he is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
twelve (12) months.
          2.14 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          2.15 “Executive Officer” means the Chairman, Chief Executive Officer,
President, any Executive Vice President, any Senior Vice President, any senior
officer reporting directly to the Chief Executive Officer and any other Vice
President or senior executive or officer designated by the Chief Executive
Officer.
          2.16 “Fair Market Value” means the market close price of a share of
Common Stock as reported on the composite tape for securities listed on the
Stock Exchange for the applicable date, provided that if no sales of Common
Stock were made on the Stock Exchange on that date, the market close price as
reported on the composite tape for the preceding day on which sales of Common
Stock were made.
          2.17 “Long-Term Cash Bonus” means a payment in cash of an Executive
Officer’s Payment Opportunity.
          2.18 “Payment Opportunity” means the amount determined pursuant to any
bonus formula established by the Committee for an Executive Officer for a given
Performance Period pursuant to Section 13.3 of the Plan, taking into account the
actual achievement of the relevant Performance Targets and the Executive
Officer’s Base Salary Factor.

3



--------------------------------------------------------------------------------



 



          2.19 “Performance Period” means a stated period over which the
Company’s performance is measured for purposes of Awards under the Plan. The
duration of Performance Periods may vary with respect to different types of
Awards under the Plan, as determined by the Committee.
          2.20 “Performance Shares” means Awards in the form of shares of Common
Stock that may be earned pursuant to the terms set forth in Section 11 of the
Plan.
          2.21 “Performance Targets” means the predetermined goal or goals
established by the Committee in writing (which may be cumulative or alternative)
based upon one, or any combination, of the Business Criteria.
          2.22 “Participant” means an officer or employee of the Company or its
subsidiaries who is selected by the Committee to participate in the Plan, and
nonemployee directors of the Company to the extent provided in Section 12
hereof.
          2.23 “Stock Exchange” means the composite tape of the New York Stock
Exchange (“NYSE”) or, if the Common Stock is no longer included on the NYSE,
then such other market price reporting system on which the Common Stock is
traded or quoted designated by the Committee after it determines that such other
exchange is both reliable and reasonably accessible.
3. Administration
          3.1 The Plan shall be administered by the Committee. A majority of the
Committee shall constitute a quorum, and the acts of a majority of a quorum
shall be the acts of the Committee.
          3.2 Subject to the provisions of the Plan, the Committee (i) shall
select the Participants, determine the type of Awards to be made to
Participants, determine the shares or share units subject to Awards, and
(ii) shall have the authority to interpret the Plan, to establish, amend, and
rescind any Administrative Policies, to determine the terms and provisions of
any agreements entered into hereunder, and to make all other determinations
necessary or advisable for the administration of the Plan. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award in the manner and to the extent it shall deem desirable to
carry it into effect. The determinations of the Committee in the administration
of the Plan, as described herein, shall be final and conclusive, provided,
however, that no action shall be taken which will prevent the options granted
under Section 12 or any Award granted under the Plan from meeting the
requirements for exemption from Section 16(b) of the Exchange Act, or subsequent
comparable statute, as set forth in Rule 16b-3 of the Exchange Act or any
subsequent comparable rule; and, provided further, that no action shall be taken
which will prevent Awards that are intended to constitute “qualified
performance-based compensation,” within the meaning of Section 162(m) of the
Code, from doing so.
          3.3 Notwithstanding the powers and authorities of the Committee under
the Plan, the Committee shall not permit the repricing of stock options by any
method, including by

4



--------------------------------------------------------------------------------



 



cancellation and reissuance.
          3.4 In order to enable Participants who are foreign nationals or
employed outside the United States, or both, to receive Awards under the Plan,
the Committee may adopt such amendments, Administrative Policies, subplans and
the like as are necessary or advisable, in the opinion of the Committee, to
effectuate the purposes of the Plan.
4. Eligibility
          All employees of the Company and its subsidiaries who have
demonstrated significant management potential or who have the capacity for
contributing in a substantial measure to the successful performance of the
Company, as determined by the Committee, are eligible to be Participants in the
Plan. Participants may receive one or more Awards under the Plan. Directors of
the Corporation other than directors who are employees of the Corporation shall
be eligible only to receive stock options, stock appreciation rights, restricted
stock and restricted stock units pursuant to Section 12 hereof.
5. Shares Subject to the Plan
          5.1 The aggregate number of shares of Common Stock available for grant
of Awards under the Plan shall be that number of shares remaining available for
grant under the Plan on the close of business on the date immediately prior to
the 2007 Annual Meeting of Stockholders plus 1,500,000, subject to the
adjustments provided for in Section 17 hereof. Shares of Common Stock available
for issuance under the Plan may be authorized and unissued shares or treasury
shares, as the Company may from time to time determine.
          5.2 Subject to adjustment as set forth in Section 17 hereof, the
maximum aggregate number of shares of Common Stock that may be granted under the
Plan in the form of restricted stock grants shall not exceed 50% of the
aggregate shares of Common Stock available under the Plan.
          5.3 Shares of Common Stock subject to an Award that expires
unexercised or that is forfeited, terminated or canceled, in whole or in part,
or is paid in cash in lieu of Common Stock, shall thereafter again be available
for grant under the Plan, except that any such shares attributable to a
Restricted Stock Award (as defined in Section 9) shall be counted against the
restricted stock limit set forth in Section 5.2 hereof.

5



--------------------------------------------------------------------------------



 



6. Awards
          Awards under the Plan may consist of: stock options (either incentive
stock options within the meaning of Section 422 of the Code or nonstatutory
stock options), stock appreciation rights, restricted stock grants, restricted
stock units, performance shares and long-term cash bonuses; provided that no
Participant may be granted Awards during any calendar year with respect thereto
in excess of 360,000 shares of Common Stock, subject to the provisions of
Section 17. Awards of performance shares, restricted stock and restricted stock
units may provide the Participant with dividends or dividend equivalents and
voting rights prior to vesting (whether based on a period of time or based on
attainment of specified performance conditions). The terms, conditions and
restrictions of each Award shall be set forth in an Award Agreement.
7. Stock Options
          7.1 Grants. Awards may be granted in the form of stock options. Stock
options may be incentive stock options within the meaning of Section 422 of the
Code or nonstatutory stock options (i.e., stock options which are not incentive
stock options), or a combination of both, or any particular type of tax
advantage option authorized by the Code from time to time. Awards of stock
options made to Participants subject to Section 162(m) of the Code are intended
to qualify as “qualified performance-based compensation” under Section 162(m)
and the provisions of such Awards shall be interpreted in a manner consistent
with that intent, to the extent appropriate.
          7.2 Terms and Conditions of Options. An option shall be exercisable in
whole or in such installments and at such times and upon such terms as may be
determined by the Committee; provided, however, that no stock option shall be
exercisable more than ten years after the date of grant thereof. The option
exercise price shall be established by the Committee, but such price shall not
be less than the Fair Market Value on the date of the stock option’s grant,
subject to adjustment as provided in Section 17 hereof.
          7.3 Restrictions Relating to Incentive Stock Options. Stock options
issued in the form of incentive stock options shall, in addition to being
subject to all applicable terms, conditions, restrictions and limitations
established by the Committee, comply with Section 422 of the Code. Incentive
stock options shall be granted only to full time employees of the Company and
its subsidiaries within the meaning of Section 424 of the Code. The aggregate
Fair Market Value (determined as of the date the option is granted) of shares
with respect to which incentive stock options are exercisable for the first time
by an individual during any calendar year (under this Plan or any other plan of
the Company which provides for the granting of incentive stock options) may not
exceed $100,000 or such other number as may be applicable under the Code from
time to time.
          7.4 Payment. Upon exercise, a Participant may pay the option exercise
price of a stock option in cash, shares of Common Stock, stock appreciation
rights or a combination of the foregoing, or such other consideration as the
Committee may deem appropriate. The Committee shall establish appropriate
methods for accepting Common Stock and may impose such

6



--------------------------------------------------------------------------------



 



conditions as it deems appropriate on the use of such Common Stock to exercise a
stock option.
          7.5 Additional Terms and Conditions. The Committee may, by way of the
Award Agreement or Administrative Policies (or amendments thereto), establish
such other terms, conditions or restrictions, if any, on any stock option award,
provided they are consistent with the Plan. The Committee may condition the
vesting of stock options on the achievement of financial performance criteria
established by the Committee at the time of grant.
8. Stock Appreciation Rights
          8.1 Grants. Awards may be granted in the form of stock appreciation
rights (“SARs”). Awards of SARs made to Participants subject to 162(m) of the
Code are intended to qualify as “qualified performance-based compensation” under
Section 162(m) and the provisions of such Awards shall be interpreted in a
manner consistent with that intent, to the extent appropriate. SARs shall
entitle the recipient to receive a payment equal to the appreciation in market
value of a stated number of shares of Common Stock from the price stated in the
Award Agreement to the Fair Market Value on the date of exercise or surrender.
An SAR may be granted in tandem with all or a portion of a related stock option
under the Plan (“Tandem SARs”), or may be granted separately (“Freestanding
SARs”); provided, however, that Freestanding SARs shall be granted only to
Participants who are foreign nationals or are employed outside of the United
States, or both, and as to whom the Committee determines the interests of the
Company could not as conveniently be served by the grant of other forms of
Awards under the Plan. A Tandem SAR may be granted either at the time of the
grant of the related stock option or at any time thereafter during the term of
the stock option. In the case of SARs granted in tandem with stock options
granted prior to the grant of such SARs, the appreciation in value shall be
appreciation from the option exercise price of such related stock option to the
Fair Market Value on the date of exercise.
          8.2 Terms and Conditions of Tandem SARs. A Tandem SAR shall be
exercisable to the extent, and only to the extent, that the related stock option
is exercisable. Upon exercise of a Tandem SAR as to some or all of the shares
covered in an Award, the related stock option shall be canceled automatically to
the extent of the number of SARs exercised, and such shares shall not thereafter
be eligible for grant under Section 5 hereof.
          8.3 Terms and Conditions of Freestanding SARs. Freestanding SARs shall
be exercisable in whole or in such installments and at such times as may be
determined by the Committee. The base price of a Freestanding SAR shall be
determined by the Committee; provided, however, that such price shall not be
less than the Fair Market Value on the date of the award of the Freestanding
SAR.
          8.4 Deemed Exercise. The Committee may provide that an SAR shall be
deemed to be exercised at the close of business on the scheduled expiration date
of such SAR, if at such time the SAR by its terms is otherwise exercisable and,
if so exercised, would result in a payment to the Participant.
          8.5 Additional Terms and Conditions. The Committee may, by way of the
Award

7



--------------------------------------------------------------------------------



 



Agreement or Administrative Policies, determine such other terms, conditions and
restrictions, if any, on any SAR Award, provided they are consistent with the
Plan.
9. Restricted Stock Awards
          9.1 Grants. Awards may be granted in the form of restricted stock
(“Restricted Stock Awards”). Restricted Stock Awards shall be awarded in such
numbers and at such times as the Committee shall determine.
          9.2 Award Restrictions. Restricted Stock Awards shall be subject to
such terms, conditions or restrictions as the Committee deems appropriate
including, but not limited to, restrictions on transferability, requirements of
continued employment, achievement of individual performance goals or Performance
Targets. The period of vesting and the forfeiture restrictions shall be
established by the Committee at the time of grant, except that each restriction
period shall not be less than 12 months. To the extent Restricted Awards are
subject to Performance Targets, it is intended that all such Restricted Stock
Awards granted to Participants subject to Section 162(m) of the Code will
qualify as “qualified performance-based compensation” under Section 162(m) and
such Awards shall be interpreted in a manner consistent with that intent, to the
extent appropriate.
          9.3 Rights as Shareholders. During the period in which any restricted
shares of Common Stock are subject to forfeiture restrictions imposed under the
preceding paragraph, the Committee may, in its discretion, grant to the
Participant to whom such restricted shares have been awarded, all or any of the
rights of a shareholder with respect to such shares, including, but not limited
to, the right to vote such shares and to receive dividends.
          9.4 Evidence of Award. Any Restricted Stock Award granted under the
Plan may be evidenced in such manner as the Committee deems appropriate,
including, without limitation, book entry registration or issuance of a stock
certificate or certificates.
          10. Restricted Stock Units
          10.1 Grants. Awards may be granted in the form of restricted stock
units (“Restricted Stock Units”). Restricted Stock Units shall be awarded in
such numbers and at such times as the Committee shall determine.
          10.2 Award Restrictions. Restricted Stock Units shall be subject to
such terms, conditions or restrictions as the Committee deems appropriate
including, but not limited to, restrictions on transferability, requirements of
continued employment, achievement of individual performance goals or Performance
Targets. The period of vesting and the forfeiture restrictions shall be
established by the Committee at the time of grant, except that each restriction
period shall not be less than 12 months. To the extent Restricted Units are
subject to Performance Targets, it is intended that all such Restricted Stock
Units granted to Participants subject to Section 162(m) of the Code will qualify
as “qualified performance-based compensation” under Section 162(m) and such
Awards shall be interpreted in a manner consistent with that intent, to the
extent appropriate.

8



--------------------------------------------------------------------------------



 



          10.3 Rights as Shareholders. During the period in which any Restricted
Stock Units are subject to forfeiture restrictions imposed under the preceding
paragraph, the Participant to whom such Restricted Stock Units have been
awarded, will have no rights of ownership in the Restricted Stock Units or the
right to vote them, but the Committee may, at or after the Grant Date authorize
the payment of dividend equivalents on such Restricted Stock Units on either a
current, deferred or contingent basis, either in cash or additional Common
Stock.
          10.4 Evidence of Award. Restricted Stock Units granted under the Plan
may be evidenced in such manner as the Committee deems appropriate.
11. Performance Shares
          11.1 Grants. Awards may be granted in the form of shares of Common
Stock that are earned only after the attainment of predetermined performance
targets during a performance period as established by the Committee
(“Performance Shares”).
          11.2 Performance Criteria. The Committee may grant an Award of
Performance Shares to Participants as of the first day of each Performance
Period established for Performance Shares. Performance Targets will be
established at the beginning of each Performance Period. The Committee shall be
permitted to make adjustments when determining the attainment of the applicable
Performance Targets to reflect extraordinary or nonrecurring items or events, or
unusual nonrecurring gains or losses identified in the Company’s financial
statements, as long as any such adjustments are made in a manner consistent with
Section 162(m) to the extent applicable. Awards of Performance Shares made to
Participants subject to Section 162(m) of the Code are intended to qualify under
Section 162(m) and provisions of such Awards shall be interpreted in a manner
consistent with that intent, to the extent appropriate. At the end of the
Performance Period, Performance Shares shall be converted into Common Stock (or
cash or a combination of Common Stock and cash, as determined by the Award
Agreement) and distributed to Participants based upon such entitlement. Award
payments made in cash rather than the issuance of Common Stock shall not, by
reason of such payment in cash, result in additional shares being available for
reissuance pursuant to Section 5 hereof.
          11.3 Additional Terms and Conditions. The Committee may, by way of the
Award Agreement or Administrative Policies, determine the manner of payment of
Awards of Performance Shares and other terms, conditions or restrictions, if
any, on any Award of Performance Shares, provided they are consistent with the
Plan and to the extent applicable, Section 162(m) of the Code.

9



--------------------------------------------------------------------------------



 



12. Directors’ Awards
          12.1 Grants. Awards may be granted to nonemployee directors in the
form of stock options (“Director Stock Options”), stock appreciation rights
(“Director SARs”), restricted stock (“Director Restricted Stock”), restricted
stock units (“Director Restricted Stock Units”) or a combination thereof
provided the Awards satisfy the requirements of this Section 12. Subject to
Section 17 hereof, on the date following the commencement of the Company’s
annual meeting of stockholders each year, the Committee, in its sole discretion,
shall determine the Award amount granted to each nonemployee director. All such
options shall be nonstatutory stock options. The terms, conditions and
restrictions of each Award shall be set forth in an Award Agreement.
          12.2 Award Agreement. Director Stock Options, Director SARs, Director
Restricted Stock and Director Restricted Stock Units granted to nonemployee
directors shall be evidenced by an Award Agreement in the form of a stock option
agreement, stock appreciation agreement, restricted stock agreement, or
restricted stock unit agreement, as applicable, dated as of the date of the
grant, which agreement shall be in such form, consistent with the terms and
requirements of this Section 12, as shall be approved by the Committee from time
to time and executed on behalf of the Company by its Chief Executive Officer.
          12.3 Option Exercise Price. The option exercise price of Director
Stock Options shall be 100 percent of the Fair Market Value on the date such
options are granted. The Committee shall be authorized to compute the price per
share on the date of grant. Payment of the option exercise price may be made in
cash or in shares of Common Stock or a combination of cash and Common Stock.
          12.4 Terms and Conditions of Director Stock Options. Director Stock
Options shall become fully exercisable on the first anniversary of the date of
grant and shall terminate upon the expiration of five years from the date of
grant. To the extent an option is not otherwise exercisable at the date of the
nonemployee director’s retirement under a retirement plan or policy of the
Company or at the time a nonemployee director ceases to be a director on account
of disability, it shall become fully exercisable upon such retirement or
cessation of service as a director due to disability. Upon such retirement or
cessation of service due to disability, such options shall be exercisable for a
period of five years, subject to the original term thereof. Options not
otherwise exercisable at the time of the death of a nonemployee director during
service with the Company shall become fully exercisable upon his death. Upon the
death of a nonemployee director while in service as a director or within the
five-year period during which the options are exercisable following the
retirement or disability of a nonemployee director, such options shall remain
exercisable (subject to the original term of the option) for a period of one
year after the date of death. To the extent an option is exercisable on the date
a director ceases to be a director (other than by reason of disability, death or
retirement), the option shall continue to be exercisable (subject to the
original term of the option) for a period of 90 days thereafter.
          12.5 Director SAR Grants. Director SARs shall entitle the recipient to
receive a

10



--------------------------------------------------------------------------------



 



payment equal to the appreciation in market value of a stated number of shares
of Common Stock from the price stated in the Award Agreement to the Fair Market
Value on the date of exercise or surrender. A Director SAR may be granted in
tandem with all or a portion of a related stock option under the Plan (“Director
Tandem SARs”) and may be granted either at the time of the grant of the related
stock option or at any time thereafter during the term of the stock option. In
the case of Director SARs granted in tandem with stock options granted prior to
the grant of such Director SARs, the appreciation in value shall be appreciation
from the option exercise price of such related stock option to the Fair Market
Value on the date of exercise.
          12.6 Terms and Conditions of Director Tandem SARs. A Director Tandem
SAR shall be exercisable to the extent, and only to the extent, that the related
stock option is exercisable. Upon exercise of a Director Tandem SAR as to some
or all of the shares covered in an Award, the related stock option shall be
canceled automatically to the extent of the number of Director SARs exercised,
and such shares shall not thereafter be eligible for grant under Section 5
hereof.
          12.7 Deemed Exercise. The Committee may provide that a Director SAR
shall be deemed to be exercised at the close of business on the scheduled
expiration date of such Director SAR, if at such time the Director SAR by its
terms is otherwise exercisable and, if so exercised, would result in a payment
to the director.
          12.8 Additional Terms and Conditions. The Committee may, by way of the
Award Agreement or Administrative Policies, determine such other terms,
conditions and restrictions, if any, on any Director SAR Award, provided they
are consistent with the Plan.
          12.9 Award Restrictions. Director Restricted Stock and Director
Restricted Stock Units awards shall be subject to such terms, conditions or
restrictions as the Committee deems appropriate including, but not limited to,
restrictions on transferability or requirements of continued service as a
nonemployee director. The period of vesting and the forfeiture restrictions
shall be established by the Committee at the time of grant, except that each
restriction period shall not be less than 12 months.
          12.10 Rights as Shareholders. During the period in which any Director
Restricted Stock is subject to forfeiture restrictions imposed under the
preceding paragraph, the Committee may, in its discretion, grant to the
Participant to whom such restricted shares have been awarded, all or any of the
rights of a shareholder with respect to such shares, including, but not limited
to, the right to vote such shares and to receive dividends. During the period in
which any Restricted Stock Units are subject to forfeiture restrictions imposed
under the preceding paragraph, the Participant to whom such Restricted Stock
Units have been awarded, will have no rights of ownership in the Restricted
Stock Units or the right to vote them, but the Committee may, at or after the
Grant Date authorize the payment of dividend equivalents on such Restricted
Stock Units on either a current, deferred or contingent basis, either in cash or
additional Common Stock.
          12.11 Evidence of Award. Any Director Restricted Stock Award or any
Director Restricted Stock Units granted under the Plan may be evidenced in such
manner as the

11



--------------------------------------------------------------------------------



 



Committee deems appropriate, including, without limitation, book entry
registration or issuance of a stock certificate or certificates for Director
Restricted Stock Awards.
          12.12 Transferability. Except as provided in Section 16 hereof, no
option, stock appreciation right, restricted stock or restricted stock units
shall be transferable by a nonemployee director except by will or the laws of
descent and distribution, and during the director’s lifetime options may be
exercised only by him or his legal representative.
          12.13 Change of Control. In the event of a Change of Control, the
provisions provided in Section 21 will apply to all Awards granted to
nonemployee directors.
13. Long-Term Cash Bonus
          13.1 Eligibility. Only Executive Officers shall be eligible to receive
a Long-Term Cash Bonus. Not later than ninety (90) days after the commencement
of a Performance Period, the Committee shall select the Executive Officers
eligible to receive a Long-Term Cash Bonus for the Performance Period. Each
Executive Officer participating in a Performance Period shall be eligible to
receive a Long-Term Cash Bonus upon completion of a Performance Period only if
Executive Officer is still employed by the Company upon the last day of such
Performance Period, provided, however, that the Committee shall have the
discretion to grant eligibility to the Executive Officer in its discretion,
notwithstanding the fact that the Executive Officer is not still employed by the
Company at such point.
          13.2 Performance Target(s); Business Criteria; Base Salary Factors.
The applicable Business Criteria and Performance Targets for a given Performance
Period shall be established by the Committee in advance of the deadlines set
forth in the regulations under Section 162(m) of the Code and while the
performance relating to the Performance Targets remains substantially uncertain
within the meaning of Section 162(m) of the Code. The Committee shall be
permitted to make adjustments when determining the attainment of Performance
Targets to reflect extraordinary or nonrecurring items or events, or unusual
nonrecurring gains or losses identified in the Company’s financial statements,
as long as any such adjustments are made in a manner consistent with Section
162(m) of the Code, to the extent applicable.
          13.3 Calculation of Long-Term Cash Bonus. At the beginning of each
Performance Period, the Committee shall provide in terms of an objective formula
or standard for each Executive Officer: (a) the method of computing the specific
amount that will represent the Executive Officer’s Long-Term Cash Bonus; and
(b) the Base Salary Factor to be used in calculating any Executive Officer’s
Long-Term Cash Bonus. Subject to Section 13.4, at the first meeting of the
Committee after the expiration of the Performance Period, the Committee shall
determine the extent to which the Performance Targets have been achieved, and
shall determine each Executive Officer’s Payment Opportunity based on his or her
Base Salary Factor. Notwithstanding the attainment of the Performance Targets,
Long-Term Cash Bonuses for individual Executive Officers may be denied or
adjusted by the Committee, in its sole judgment, based on its assessment of the
Executive Officer’s performance. However, no upward adjustment

12



--------------------------------------------------------------------------------



 



may be made to a Long-Term Cash Bonus for an Executive Officer if Section 162(m)
of the Code would limit the deduction the Company may claim for that Executive
Officer’s compensation.
          13.4 Maximum Long-Term Cash Bonus. Notwithstanding any other provision
in the Plan, no Executive Officer shall receive for any Performance Period any
Long-Term Cash Bonus under the Plan in excess of $3,000,000 or, if less, three
times his or her Base Salary as of the last day of the applicable Performance
Cycle. Any Payment Opportunity in excess of the foregoing limits shall be
reduced automatically to the extent of the excess.
          13.5 Payment. Long-Term Cash Bonuses shall be paid in cash or
Restricted Stock Awards, as determined by the Committee and subject to the
remaining terms of this Plan. Payment of Long-Term Cash Bonuses shall occur
within a reasonable time after the Committee has certified in writing the extent
to which the Performance Targets have been achieved and determined the amount of
each Executive Officer’s Long-Term Cash Bonus for the given Performance Period
pursuant to Sections 13.3 and 13.4 hereof.
14. Dividends and Dividend Equivalents; Deferrals
          14.1 If an Award is granted in the form of a Restricted Stock Award,
Restricted Stock Units or Performance Shares, the Committee may choose, at the
time of the grant of the Award, to include as part of such Award an entitlement
to receive dividends or dividend equivalents, subject to such terms, conditions,
restrictions or limitations, if any, as the Committee may establish. Dividends
and dividend equivalents shall be paid in such form and manner and at such time
as the Committee shall determine.
          14.2 The Committee may permit Participants to elect to defer the
issuance of shares or the settlement of Awards in cash under Administrative
Policies established by the Committee. It may also provide that deferred
settlements include the payment or crediting of interest on the deferral amounts
or the payment or crediting of dividend equivalents on deferred settlements
denominated in shares. Notwithstanding the foregoing, to the extent the Award
being deferred is that of a Participant subject to Section 162(m) of the Code,
the Committee will ensure that any increase in the Award will be based upon a
reasonable rate of interest or on one or more predetermined actual investments
such that the amount payable at the later date will be based upon actual
returns, including any decrease or increase in the value of the investment(s).
15. Termination of Employment
          Consistent with the requirements of Section 162(m) regarding
“qualified performance-based compensation,” the Committee shall adopt
Administrative Policies determining the entitlement of Participants who cease to
be employed by either the Company or its subsidiaries due to death, disability,
resignation, termination or retirement pursuant to an established retirement
plan or policy of the Company or its subsidiaries.
16. Assignment and Transfer

13



--------------------------------------------------------------------------------



 



          The rights and interests of a Participant under the Plan may not be
assigned, encumbered or transferred except, in the event of the death of a
Participant, by will or the laws of descent and distribution. Notwithstanding
the foregoing, the Committee may, in its discretion, grant stock options to one
or more executive officers or nonemployee directors of the Company (or amend
existing stock options) on terms that permit the stock options to be transferred
by any such executive officer or nonemployee director, for estate planning
purposes, to (a) the executive officer’s or nonemployee director’s spouse,
children, grandchildren, parents, siblings, stepchildren, stepgrandchildren or
in-laws (“Family Members”), (b) entities that are exclusively family-related,
including trusts for the exclusive benefit of Family Members and limited
partnerships or limited liability companies in which Family Members are the only
partners or members, or (c) such other persons or entities specifically approved
by the Committee. The terms and conditions applicable to the transfer of any
such stock options shall be established by the Committee, in its discretion but
consistent with this Section 16, and shall be contained in the applicable stock
option agreement (or an amendment thereto) between the Company and the executive
officer.
17. Adjustments Upon Changes in Capitalization
          In the event of any change in the outstanding shares of Common Stock
by reason of a reorganization, recapitalization, stock split, stock dividend,
combination or exchange of shares, merger, consolidation or any change in the
corporate structure or shares of the Company, the maximum aggregate number and
class of shares as to which Awards may be granted under the Plan, including any
limitations upon individual Participants or regarding Director Stock Options, as
well as the number and class of shares issuable, and the related option exercise
price, pursuant to then outstanding Awards, shall be appropriately adjusted by
the Committee, whose determination shall be final.
18. Withholding Taxes
          The Company shall have the right to deduct from any payment to be made
pursuant to the Plan the amount of any taxes required by law to be withheld
therefrom, or to require a Participant to pay to the Company such amount
required to be withheld prior to the issuance or delivery of any shares of Stock
or the payment of cash under the Plan. The Committee may, in its discretion,
permit a Participant to elect to satisfy such withholding obligation by having
the Company retain the number of shares of Common Stock whose Fair Market Value
equals the amount required to be withheld. Any fraction of a share of Common
Stock required to satisfy such obligation shall be disregarded and the amount
due shall instead be paid in cash to the Participant.
19. Regulatory Approvals and Listings
          Notwithstanding anything contained in this Plan to the contrary, the
Company shall have no obligation to issue or deliver certificates of Common
Stock evidencing Restricted Stock Awards, Restricted Stock Units or any other
Award payable in Common Stock prior to (i) the obtaining of any approval from
any governmental agency which the Company shall, in its sole discretion,
determine to be necessary or advisable, (ii) the admission of such shares to

14



--------------------------------------------------------------------------------



 



listing on the Stock Exchange and (iii) the completion of any registration or
other qualification of said shares under any state or federal law or ruling of
any governmental body which the Company shall, in its sole discretion, determine
to be necessary or advisable.
20. No Right to Continued Employment or Grants
          No person shall have any claim or right to be granted an Award, and
the grant of an Award shall not be construed as giving a Participant the right
to be retained in the employ of the Company or its subsidiaries. Further, the
Company and its subsidiaries expressly reserve the right at any time to dismiss
a Participant free from any liability, or any claim under the Plan, except as
provided herein or in any Award Agreement entered into hereunder.
21. Change of Control
          In the event of a Change of Control, (i) all SARs which have not been
granted in tandem with stock options shall become exercisable in full, (ii) the
restrictions applicable to all shares of restricted stock and restricted stock
units shall lapse and such shares shall be deemed fully vested and all
restricted stock granted in the form of share units shall be paid in cash,
(iii) all Performance Shares and Long-Term Cash Bonuses shall be deemed to be
earned in full at the Payment Opportunity associated with the achievement of
100% of the Performance Targets assigned to such Awards, and all Performance
Shares granted in the form of share units shall be paid in cash, and (iv) any
Participant who has been granted a stock option which is not exercisable in full
shall be entitled, in lieu of the exercise of the portion of the stock option
which is not exercisable, to obtain a cash payment in an amount equal to the
difference between the option price of such stock option and (A) in the event
the Change of Control is the result of a tender offer or exchange offer for the
Common Stock, the final offer price per share paid for the Common Stock, or such
lower price as the Committee may determine with respect to any incentive stock
option to preserve its incentive stock option status, multiplied by the number
of shares of Common Stock covered by such portion of the stock option, or (B) in
the event the Change of Control is the result of any other occurrence, the
aggregate value of the Common Stock covered by such portion of the stock option,
as determined by the Committee at such time. The Committee may, in its
discretion, include such further provisions and limitations in, any agreement
documenting such Awards as it may deem equitable and in the best interests of
the Company.

15



--------------------------------------------------------------------------------



 



22. Amendment
          The Board may amend, suspend or terminate the Plan or any portion
thereof at any time, provided that no amendment shall be made that would impair
the rights of a Participant under an outstanding Award without the Participant’s
consent, and no amendment shall be made without stockholder approval if such
approval is necessary in order to preserve the applicability of any exemption
under Rule 16b-3 under the Exchange Act or qualification of any Award under
Section 162(m), or is otherwise required as a matter of law. Further, no
amendment to the Plan shall be effective that would: (a) increase the maximum
amount that can be paid to a Participant under the Plan; (b) change the Business
Criteria for payment of performance-based Awards; or (c) modify the eligibility
requirements for Participants in the Plan, unless first approved by the
Company’s stockholders. An Award Agreement may be amended by action of the Board
or the Committee, provided that no such amendment shall be made that would
impair the rights of a Participant under such Award Agreement without the
Participant’s consent.
23. Governing Law
          The validity, construction and effect of the Plan and any actions
taken or relating to the Plan shall be determined in accordance with the laws of
the State of Delaware and applicable Federal law.
24. Rights as Shareholder
          Except as otherwise provided in the Award Agreement, a Participant
shall have no rights as a shareholder until he or she becomes the holder of
record. To the extent any person acquires a right to receive payments from the
Company under this Plan, such rights shall be no greater than the rights of an
unsecured creditor of the Company.
25. Effective Date
          The Plan became effective on December 23, 1993. Subject to earlier
termination pursuant to Section 21, the Plan shall terminate effective
December 31, 2012. After termination of the Plan, no future Awards may be
granted but previously made Awards shall remain outstanding in accordance with
their applicable terms and conditions and the terms and conditions of the Plan.

16